People v Taylor (2018 NY Slip Op 02727)





People v Taylor


2018 NY Slip Op 02727


Decided on April 19, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2018

Friedman, J.P., Richter, Andrias, Kapnick, Webber, JJ.


6305 3673/13

[*1]The People of the State of New York, Respondent,
vAndre Taylor, Defendant-Appellant.

Seymour W. James, Jr., The Legal Aid Society, New York (Mitchell J. Briskey of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hilary Hassler of counsel), for respondent.


Judgment, Supreme Court, New York County (Juan M. Merchan, J.), rendered July 29, 2014, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 20 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Danielson, 9 NY3d 342 [2007]). There is no basis for disturbing the jury's credibility determinations. The victim's testimony was corroborated by, among other things, a 911 call and
a surveillance video, and defendant's suggestion that the encounter was something other than a robbery is speculative.
We perceive no abuse of sentencing discretion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 19, 2018
CLERK